[Cite as Allen v. Ross Correctional Inst., 2010-Ohio-5221.]

                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




MR. ROBERT M. ALLEN

        Plaintiff

        v.

ROSS CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2010-03703-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        On March 2, 2010, plaintiff, Robert M. Allen, filed a complaint against defendant,
Ross Correctional Institution.           Plaintiff seeks to overturn the decision of the Rules
Infraction Board (RIB) concerning property determined to be contraband which was
subsequently destroyed or items over the property limit which were mailed out of the
institution. Plaintiff seeks damages of between $300 to $400.
        On May 12, 2010, defendant filed a motion to dismiss. In support of the motion
to dismiss, defendant asserted plaintiff’s case should be dismissed on two grounds.
First, once plaintiff’s property is determined contraband, plaintiff has no right to possess
contraband property.          And, second, this court has no subject matter jurisdiction to
review the decision of the RIB.
        Plaintiff did not respond to defendant’s motion to dismiss.
        Plaintiff has no right to assert a claim for contraband property he has no right to
possess. Radford v. Department of Rehabilitation and Correction (1985), 84-09071-AD.
        An inmate’s appeal of a Rules Infraction Board decision does not relate to civil
Case No. 2010-03703-AD                  -2-                                   ENTRY

law, a proper subject for adjudication pursuant to Chapter 2743 of the Ohio Revised
Code. Instead, the appeal relates to private rights and remedies involving criminal
proceedings and penalties imposed by a disciplinary board. Therefore, it falls outside
the court’s exclusive jurisdiction. Maynard v. Jago (1977), 76-0581-AD.
        The Court of Claims does not have jurisdiction over decisions of the Rules
Infraction Board. Chatman v. Dept. of Rehabilitation and Correction (1985), 84-06323-
AD; Ryan v. Chillicothe Institution (1981), 81-05181-AD; Rierson v. Department of
Rehabilitation (1981), 80-00860-AD.
        Therefore, defendant’s motion to dismiss is    GRANTED.      Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Mr. Robert M. Allen, #168-630                  Stephen A. Young
P.O. Box 56                                    Department of Rehabilitation
Lebanon, Ohio 45036                            and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222
DRB/laa
Filed 6/21/10
Sent to S.C. reporter 10/22/10